Filed 10/20/17
                              CERTIFIED FOR PUBLICATION




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                                (Yolo)
                                                 ----



MICHAEL J. HARRINGTON,                                          C081263

                 Plaintiff and Appellant,                (Super. Ct. No. PT14461)

        v.

CITY OF DAVIS et al.,

                 Defendants and Respondents;

CATHERINE LEBLANC et al.,

                 Real Parties in Interest and
Respondents.



      APPEAL from a judgment of the Superior Court of Yolo County, Timothy L. Fall,
Judge. Affirmed.

      Law Offices of Donald B. Mooney and Donald B. Mooney for Plaintiff and
Appellant.

      Best Best & Krieger, Harriett A. Steiner, and Kimberly E. Hood for Defendants
and Respondents, City of Davis and City Council of the City of Davis.

        Abbott & Kindermann, William W. Abbott, and Glen C. Hansen for Real Parties
in Interest and Respondents, Catherine LeBlanc and David Christopher Sanborn.



                                                  1
       Defendants and respondents the City of Davis (City) and the City Council of the
City of Davis (City Council) approved a conditional use permit authorizing the use of a
single family home in a residential zoning district as professional office space for three
therapists. Petitioner and appellant Michael Harrington, who lives next door, filed a
petition for an administrative writ of mandate asking the trial court to set aside the
conditional use permit. The trial court denied the petition.
       Harrington seeks review of the trial court’s denial of the petition for mandate. He
contends (1) the conditional use permit violates an ordinance prohibiting parking in the
front yard setback, (2) the issuance of the conditional use permit resulted in a change in
occupancy triggering accessible parking requirements under the California Building
Standards Code (Cal. Code Regs., tit. 24, pt. 2) (Building Code), (3) the conditional use
permit contemplates alterations triggering the accessible parking requirements, (4) the
City Council failed to make sufficient findings to support a conclusion that compliance
with accessible parking requirements would be technically infeasible, and the findings are
not supported by substantial evidence, and (5) the City Council failed to make sufficient
findings to support a conclusion that the permitted use is consistent with the zoning
designation, and the findings are not supported by substantial evidence.
       We conclude (1) the conditional use permit does not require parking in the front
yard setback, (2) the City’s reasonable construction of the Building Code is entitled to
deference, and its determination that the issuance of the conditional use permit did not
result in a change in occupancy is supported by substantial evidence, (3) Harrington has
forfeited the argument that the conditional use permit contemplates alterations within the
meaning of the Building Code, (4) technical infeasibility findings were not necessary, as
the City Council did not rely on that theory, and (5) the City Council’s consistency
findings were legally sufficient and supported by substantial evidence. We shall affirm
the judgment.



                                              2
                                   I. BACKGROUND
A.     The Property
       Real parties in interest Catherine LeBlanc and Christopher Sanborn own real
property improved by a single family home near the City’s downtown “core” area (the
Property). The Property is served by a 49 foot driveway and a single-car garage.
       The Property is situated in the residential garden apartment (R-3 or R-3-M) zoning
district.1 The principal permitted uses of land in the R-3-M district are single-family
dwellings and duplexes, multiple dwellings, agriculture (other than for commercial
purposes), family and group day care homes, group care homes with six or fewer clients,
cooperative housing, supportive housing, and transitional housing. (Municipal Code,
§ 40.08.020.) A variety of conditional uses may be permitted in the R-3-M zoning
district, including boarding houses, nursery schools and day care centers, medical clinics,
and professional and administrative offices. (Municipal Code, § 40.08.040.)
       The Property was previously owned by a single practitioner of massage and
acupuncture services. In 2003, the previous owner obtained a building permit and
conditional use permit authorizing use of the Property as professional office space for a
massage and acupuncture practice. In connection with the issuance of the building
permit, the previous owner modified the Property to comply with requirements for
commercial use set forth in the Building Code, which is incorporated by reference into
the Municipal Code. (Municipal Code, § 8.01.010.) Among other things, the previous
owner constructed a ramp providing wheelchair access from the sidewalk to the front




1 The parties refer to the relevant zoning district as the “R-3-M” zoning district. The
Municipal Code describes the relevant zoning district as the “residential garden
apartment (R-3) district.” (City of Davis Municipal Code (Municipal Code),
§ 40.08.010.) For consistency’s sake, we shall refer to the relevant zoning district as the
“R-3-M zoning district,” as that is the designation most frequently used in the
administrative record.

                                             3
door. The previous owner also paved a portion of the front yard in an effort to provide an
accessible parking space; however, that space was not required by the City and was not
considered a legal accessible parking space as it was not marked, striped or signed.
       The previous owner stopped using the Property for commercial purposes in 2011,
causing the original conditional use permit to expire. (Municipal Code, § 40.30.090.)
The previous owner is believed to have lived at the Property for some period of time,
prior to the transfer to LeBlanc and Sanborn.
B.     The Application
       On October 28, 2013, LeBlanc, a licensed marriage and family therapist,
submitted an application to the City’s Department of Community Development and
Sustainability (Department) for a conditional use permit authorizing use of the Property
as professional office space for three therapists. LeBlanc indicated that all therapists
would work part-time schedules, with office hours ranging from 9:00 a.m. to 7:00 p.m.
on Monday through Friday, and occasional evening hours as late as 8:30 p.m. LeBlanc
noted that only one of the therapists saw clients on weekends, and none offered group
therapy, though some may wish to do so in the future.
       LeBlanc characterized the proposed use of the Property as “low intensity,” noting
that therapy sessions typically last 45 to 50 minutes, allowing one client to leave before
the next arrives. She indicated that the Property offers four parking spaces (including the
ersatz accessible parking space in the front yard), adding that two of the therapists, and
many clients, would not need parking as they are committed cyclists. LeBlanc also noted
that she had observed ample street parking on each of her visits to the Property.
       LeBlanc proposed no structural changes to the Property. She indicated that she
was considering changes to the landscaping in front of the house, which could include the
addition of a bicycle parking structure. LeBlanc also indicated that she might one day
wish to relocate the accessible ramp to the rear of the house, and redesign the front porch
to more closely resemble its original appearance.

                                              4
C.       The Staff’s Response
         A City staff member responded to the application by email on November 7, 2013.
In the email, the staff member explained: “The minimum required parking spaces for the
use, based on 1[,]200 [square feet] of professional office space, is three. Under the R-3-
M zoning, required parking spaces for non-residential uses may not be located in the
front yard (explanation: parking may be provided within the front yard setback but
would not count toward the parking requirement). Therefore, as shown, the ADA
[accessible] space located in the front yard would not count as a required space. Perhaps
this means using the garage for one space to meet the required number of spaces. If so,
please provide the dimensions of the garage and a plan showing the location of the
required parking spaces in a conforming location.”
         The staff member asked LeBlanc to “explain how a tandem parking configuration
would work for clients.” The staff member also warned that, “the ADA [accessible]
parking space may be required in a specific dimensioned, marked, and signed space.”
The staff member encouraged LeBlanc to contact the chief building inspector or senior
plans examiner for more information regarding accessible parking.
         LeBlanc forwarded the staff member’s email to Sanborn and a member of the City
Council. In a cover email, LeBlanc wrote: “I’m feeling less hopeful at this point. The
parking requirements are over the top, and I think impossible, if we have to produce,
stripe, and sign a handicapped spot and accommodate all therapist and client parking
onsite. Does this seem unreasonable to you? Is there any way we can push back against
this?”
D.       The Staff Report and Planning Commission Hearing
         The planning commission considered the application at a public hearing on
January 8, 2014. In anticipation of the hearing, the staff submitted a report opining that
the proposed use of the Property was “consistent with the intent of the professional office
uses that are conditionally allowed in the R-3-M District,” “compatible with the

                                             5
residential and commercial mixed uses,” and “will not change or adversely affect the
character of the surrounding uses and properties.” With respect to parking, the report
explained:
       “Three parking spaces are required for the use based on [one] space per 400 gross
square feet of the building (1,200 [square feet]). The three spaces would be provided in a
tandem configuration with one parking space provided in the garage and two spaces in
the driveway. The number of parking spaces and the configuration would be the same as
those that were in place under the previous [conditional use permit]. With the exception
of the first tandem space in the driveway, the arrangement of the parking spaces does not
lend itself to use for in and out clients, but could be utilized by the applicant and other
therapists. Keys would be left in a central place within the house and cars could be
moved if necessary. This would potentially eliminate the need for long term on-street
parking in the neighborhood for three vehicles. The applicant would provide one van
accessible parking space, with striping and signage installed.”
       Although the report opined that parking “would not be a nuisance to the
neighboring areas,” the report nevertheless observed that “the previous [conditional use
permit] included a condition that should parking become a problem for the residents of
7th Street located between F and G Streets, parking would be reviewed by the [p]lanning
[c]ommission and additional conditions could be imposed to address the parking issues.”
The report recommended that the conditional use permit be approved, with a similar
parking condition incorporated into the conditions of approval.
       The staff report attached a number of exhibits, including the application and
Harrington’s written response thereto, which raised a number of concerns regarding the
proposed use of the Property. As relevant here, Harrington was concerned that street
parking, though plentiful now, might become scarce in the future. Harrington was also
concerned that the project would be incompatible with the residential character of the R-
3-M zoning district. The staff report also attached a chart summarizing and responding to

                                              6
Harrington’s concerns. The staff did not recommend any changes to the proposed
parking plan based on Harrington’s concerns.
       At the hearing, City staff members orally presented the project to the planning
commission. Following the presentation, which reiterated the substance of the staff
report, members of the planning commission were invited to ask questions. One of the
commissioners expressed concern about accessible parking, asking whether the ersatz
parking space “meets professional office standards.” A staff member replied: “Yes. It
meets all the legal requirements in terms of dimensions, striping, parking—or parking
dimensions, striping, signage. And the applicant met with us and with the chief building
official, and we went out and did all the measurements, and it would—it would comply.”
The staff member continued: “As it is now and with the previous use, it was just a block
of cement. It was never properly marked. And so the applicant is going to comply with
the accessible parking requirements.” The commissioner responded that, as a landscape
architect, he looked “a little skeptically at the accessible parking arrangement.”
Nevertheless, he allowed that accessible parking was “not necessarily the planning
commission’s purview to be—that’s a [B]uilding [C]ode issue.”
       Following further discussion of accessible parking (none of which resulted in any
specific commitments or proposals), the planning commission heard from LeBlanc,
Sanborn, and members of the public. Most members of the public were supportive of the
proposed use. For example, a realtor and longtime Davis resident supported the project,
noting that the area surrounding the Property had become increasingly commercial, and
warning against the “terrible precedent” that would be set by placing too many
restrictions on an otherwise reasonable use of property. The president of the Old North
Davis Neighborhood Association, however, urged the planning commission to limit the
proposed use to preserve the residential character of the neighborhood. Harrington did
not testify.



                                             7
          Upon the closure of the public portion of the hearing, the commissioners
deliberated and approved the conditional use permit by a vote of five to one. In a letter
dated January 13, 2014, the planning commission found that the proposed use of the
Property was “of the same general character as the other conditional and general
permitted uses” in the R-3-M district. The planning commission further found that, “All
conditions and requirements deemed necessary and in the public interest have been or
will be met” and “[t]he proposed use will not constitute a nuisance or be detrimental to
the public welfare of the community in that the intensity of the use and specific
conditions reducing the impact on adjacent properties have been incorporated into this
approval.”
          The letter set forth eighteen separate conditions of approval, four of which pertain
to parking. The parking conditions are as follows:
          “5.     Three on-site parking spaces are required in a conforming configuration
and location.
          “[¶] . . . [¶]
          “7.     The applicant shall take pro-active measures (such as pamphlets or email or
other regular reminders) for clients to be directed to park along G Street, north of 7th
Street or in front of the subject property on the north side of 7th Street.
          “8.     The therapists shall be directed to park in the tandem spaces and not on the
street.
          “9.     Should parking become a problem for the residents of 7th Street located
between F and G Streets as a direct result of the subject property’s professional office
use, as determined by the [d]irector of [the Department], the conditional use permit
approval may be reviewed by the [p]lanning [c]ommission. The [c]ommission may
impose additional conditions of approval to address parking impacts.”
          The letter does not say anything about accessible parking.



                                                8
       The letter also describes several conditions designed to protect Harrington’s
privacy. As relevant here, the letter states that the front porch would be screened with
lattice and vines on the side facing Harrington’s property, and a privacy fence and lattice
would be installed along the driveway. The letter also states that the sidewalk in front of
the Property would be repaired.
E.     The Updated Staff Report and City Council Hearing
       Harrington appealed the conditional use permit arguing that the approved use “is
not of the same general character as the other conditional and general permitted uses
within R-3-M.” Harrington also argued that the parking plan “does not conform to law
and is nonsensical.” An appeal hearing was conducted before the City Council on
February 11, 2014.
       In anticipation of the hearing, City staff members submitted an updated staff
report, recommending that the City Council find the planning commission did not err in
approving the conditional use permit. With respect to the character of the approved use,
the staff explained:
       “In reviewing the [conditional use permit] for psychotherapy use, the [p]lanning
[c]ommission considered that there are commercial uses a block away within the Food
Coop and corresponding commercial center. Other businesses and mixed-use
opportunities exist along G Street located immediately to the south and east. Other
conditionally permitted office uses operate in the surrounding area. Apartments, senior
housing, single family and duplexes also exist within the immediate vicinity. A massage
and acupuncture therapy use operated under a [conditional use permit] on the site from
2003 to 2011. Given the intensity of the proposed business and the transitional and
mixed-use nature of the area, the [p]lanning [c]ommission found the proposed use to be
of the same general character as other conditional and general permitted uses with[in] the
R-3-M district.”
       With respect to parking, the staff explained:

                                             9
       “The number of parking spaces would comply with the city’s parking standard
based on the use and square footage of the structure (one space for each 400 square feet).
The project would provide three off-street parking spaces in a tandem configuration in
the existing driveway. This is the same parking arrangement approved for the previous
office use [conditional use permit]. While new construction of an office building would
not typically include tandem parking, in this case the structure is a single-family dwelling
and the parking exists. The use was built as a single-family home. The principal
permitted use is still a single-family dwelling and zoning permits consideration of using it
as an office with a conditional use permit. Municipal Code [section] 30.30.030 states that
the nature and condition of the conditionally permitted use is to exist in harmony with
surrounding residential use. Converting much of the rear yard from open space to
paving to create a parking lot large enough to accommodate three vehicles would
significantly change the residential character of the property and was not recommended.
The availability of on-street parking has also been considered.
       “It is staff’s opinion that requiring full conformance to the parking layout
requirements of an office use as though it is being constructed as an office would
generate greater potential impacts to neighbors. Further, requiring a parking lot on the
north side of the site may make it more difficult for the use to revert back to single family
in the future.”
       The updated staff report further observed that, “On-street parking is generally
available within the area during normal business hours and use of these spaces by a low
number of clients would not impact the neighborhood.” The updated staff report
concluded that, “the [p]lanning [c]ommission did not make an error in the approval of the
[c]onditional [u]se [p]ermit to allow office use in a residential district at [the Property]
and therefore, the approval should be upheld.”




                                              10
         At the hearing, a staff member summarized the proposed use and conditions of
approval. The City Council also heard from LeBlanc, who testified that she had already
completed or was in the process of completing the various privacy-related conditions of
approval (such as the installation of window coverings and construction of a new fence).
The City Council then closed the public hearing.2 Following a brief discussion, the City
Council unanimously concluded that the planning commission did not err in approving
the conditional use permit.
         The City Council’s findings and conditions of approval are set forth in a letter
dated February 13, 2014. The City Council’s findings are substantially the same as the
planning commission’s findings. Among other things, the City Council found, “That the
use conforms to the City of Davis General Plan and R-3-M District in that the [p]lanning
[c]ommission has determined the use to be of the same general character as the other
conditional and general permitted uses within R-3-M (Residential Garden Apartments)
and is compatible as a professional office use.” In addition, the City Council found,
“That the use will not have a detrimental impact on parking. The parking plan provides
the required number of on-site parking spaces for office use based on the square footage
of the 1,200 square feet dwelling (one parking space per each 400 square feet). The
required number of parking spaces ([three]) exist in a conforming tandem configuration
in that the principal permitted use of the property is single-family residential. There is
on-street parking available in the area to accommodate the use.” The conditions of
approval are substantially the same as the conditions of approval set forth in the planning
commission’s letter. As before, the conditions of approval do not say anything about
accessible parking.




2   Harrington did not appear.

                                              11
F.     Accessible Parking Requirements: Planning Commission Determination and City
       Council Hearing
       Several months later, on June 30, 2014, LeBlanc, through her counsel, sent a letter
to the Department seeking clarification of the accessible parking requirements for the
Property. The director of the Department responded by letter dated July 21, 2014.
Following an analysis of the previous owner’s accessibility upgrades, the director
concluded: “There is no obligation under the zoning code, 2014 project approvals for the
[c]onditional [u]se [p]ermit, or the . . . Building Code, for the property owner to provide
additional accessible improvements for office use beyond those previously required and
completed in 2003.”
       The City notified Harrington of its determination that an accessible parking space
was not required. Harrington appealed, arguing, as he does here, that (1) an accessible
parking space is required, and (2) the required parking space could not be provided in the
front setback area. (See Municipal Code, § 40.01.010 [defining “setback” and “setback
lines” as “[t]he minimum allowable horizontal distance from a given point or line of
reference such as a street right of way to the nearest vertical wall or other element of a
building or structure as defined herein”].)
       A hearing was set before the City Council on January 13, 2015. In anticipation of
the hearing, the City staff (including the director of the Department) prepared a report
summarizing the permit history of the Property. With respect to accessible parking, the
report explained:
       “In 2003 a building permit (03-1868) was issued to convert the existing residence
at [the Property] from building code R3 occupancy (residential) to a B occupancy
(commercial). The building permit triggered compliance with [section] 1134B
Accessibility for Existing Buildings of the 2001 . . . Building Code. [Section] 1134B.2.1
requires an accessibility upgrade obligation equivalent to 20% of the valuation of the
project for projects that do not exceed the established valuation threshold. The project



                                              12
valuation did not exceed the valuation threshold for full compliance. The valuation of the
project was $9,000; therefore the accessibility upgrade obligation of 20% of the valuation
for this project was $1,800. To meet the accessibility obligation for building permit 03-
1868 the project scope included an accessible primary entrance, an accessible ramp from
the public right-of-way, and an accessible restroom in compliance with [section]
1134B.2.2. Once the 20% obligation was met for this specific project there were no
further accessibility upgrade requirements.
       “[¶] . . . [¶]
       “The previous property owner paved a portion of the front yard in an effort to
provide an accessible parking space, but the space was not required under the Building
Code or by the City under the [previous conditional use permit], nor was the space a legal
accessible parking space as it was not marked, striped, or signed. Further, required
parking is prohibited within the front yard setback for office use in a residential district.
This would not prohibit the space from being provided or used; however, the space would
not count toward meeting the required number of parking spaces. The use required three
parking spaces which were provided in a 2-car tandem configuration in the driveway and
in one space in the single-car garage, all located behind the front yard setback.
       “During the intervening years between 2011 when the [previous conditional use
permit] ceased and 2014 when the new [conditional use permit] was approved, the
structure may have been used for living purposes for a period of time. However, the
occupancy of the structure did not change. The occupancy was not converted from B
occupancy (commercial) back to R3 (residential). The occupancy is, and remains B. The
intent of the new [conditional use permit] was to ensure compliance with zoning. The
[new conditional use permit] was required only because the prior [conditional use permit]
had lapsed, not due to a change in occupancy. No building permits were issued under the
new [conditional use permit] that triggered additional accessibility upgrades. The
parking plan provided by the application for 2014 [conditional use permit] included an

                                              13
accessible space shown in the front yard setback, but this space was not required under
the Building Code or by the City, nor was the accessible space a condition of approval of
the [conditional use permit]. There is no requirement under the new [conditional use
permit] to provide an accessible space. The number of parking spaces required for the
current [conditional use permit] remains the same as required under the prior [conditional
use permit] ([three] spaces). The spaces are provided in the same location and
configuration as in 2003, all located behind the front yard setback.”
         Although the staff concluded that no change in occupancy had occurred, the report
noted that even a change in occupancy would not trigger accessibility requirements for
new construction if compliance with new construction standards would be “technically
infeasible.” (See Building Code, § 3411.4.2.)3 The staff opined that findings could be
made that accommodation of an accessible parking space would be technically infeasible,
as the new space would either have to be in the front yard setback (creating a conflict
with citywide parking standards for residential districts), in the area currently occupied
by the garage (necessitating the removal of the garage and discouraging future residential
use of the Property), or in the backyard (resulting in the loss of desirable open space).
“Ultimately,” the report concluded, “staff’s determination that an accessible parking
space is not required remains unchanged, and that findings for technical infeasibility are
not necessary.” The report recommended that Harrington’s appeal be denied.
         Following a hearing, the City Council voted unanimously to deny Harrington’s
appeal application. The City Council’s findings were set forth in a letter dated January
15, 2015. The letter states:
         “An accessible parking space is not required for the following reasons:




3   Unless otherwise indicated, references to the Building Code are to the 2013 edition.

                                              14
       “[1.] The occupancy of the subject property under the California Building Code
was legally converted in 2003 from R3 (residential) to B (commercial).
       “[2.] There have been no new building permits issued under the [conditional use
permit] that changed the occupancy of the property or triggered new or additional
accessibility requirements.
       “[3.] The [conditional use permit] approved in 2013 for office use did not change
the occupancy of the property.
       “[4.] The project remains in compliance with 2001 . . . Building Code [section]
1134B Accessibility for Existing Buildings and with [Building Code section] 1134B.2.1
accessibility upgrade obligations.
       “(b) The required number of parking spaces for the project has been met. The
parking spaces are provided in a conforming configuration located behind the front yard
setback, consistent with the requirements of [Municipal] [C]ode [s]ection 40.25.080(a).”
       As we shall discuss, the City’s construction of the Building Code is reasonable,
and its findings are supported by substantial evidence.
G.     Trial Court Proceedings
       Harrington filed a petition for writ of mandate pursuant to Code of Civil Procedure
section 1094.5. Harrington’s original petition sought a peremptory writ of mandate
ordering the City to vacate and set aside approval of the conditional use permit.
Harrington subsequently filed a first amended petition for writ of mandate, which
additionally sought a peremptory writ of mandate ordering the City to require an
accessible parking space at the Property.
       The trial court held a hearing on the petition for writ of mandate on December 1,
2015. In anticipation of the hearing, the trial court issued a tentative ruling denying the
petition on the ground that Harrington “fails to demonstrate that [the City] acted
arbitrarily, capriciously, or without any evidentiary basis.” “However,” the tentative
ruling continued, “the Court interprets . . . Municipal Code section 40.25.080(a) to

                                             15
prohibit all off-street parking within the front yard setback line.” Accordingly, the
tentative ruling concluded, “the parking space previously located therein may not be used
for parking.” Following oral argument, the trial court adopted the tentative ruling and
denied the petition.
       Harrington filed a timely notice of appeal.
                                    II. DISCUSSION
A.     Standard of Review and Principles of Statutory Construction
       The issuance of a conditional use permit is a quasi-judicial administrative action
reviewed under administrative mandamus procedures. (Code Civ. Proc., § 1094.5;
Neighbors in Support of Appropriate Land Use v. County of Tuolumne (2007) 157
Cal.App.4th 997, 1005; San Franciscans Upholding the Downtown Plan v. City and
County of San Francisco (2002) 102 Cal.App.4th 656, 674.) In reviewing the trial
court’s judgment on a petition for writ of mandate, we “ ‘scrutinize the record and
determine whether substantial evidence supports the administrative agency’s findings and
whether these findings support the agency’s decision.’ ” (Horwitz v. City of Los Angeles
(2004) 124 Cal.App.4th 1344, 1354.) On questions of fact, we indulge all presumptions
and resolve evidentiary conflicts in favor of the agency’s findings and decision.4 (Ibid.)
       We exercise independent judgment on legal issues, including the interpretation of
municipal ordinances. (Horwitz v. City of Los Angeles, supra, 124 Cal.App.4th at p.
1354.) “Courts interpret municipal ordinances in the same manner and pursuant to the
same rules applicable to the interpretation of statutes.” (City of Monterey v. Carrnshimba
(2013) 215 Cal.App.4th 1068, 1087.) That said, a city’s interpretation of its own
ordinance is “ ‘entitled to deference’ in our independent review of the meaning or
application of the law.” (Id. at p. 1091; see Anderson First Coalition v. City of Anderson



4 The “agency” in this case is the Department, acting first through the City staff, then
through the planning commission and City Council.

                                             16
(2005) 130 Cal.App.4th 1173, 1193 [“ ‘an agency’s view of the meaning and scope of its
own [] ordinance is entitled to great weight unless it is clearly erroneous or
unauthorized’ ”].)
       In reviewing the City’s interpretation of the Municipal Code, we apply the
framework developed in Yamaha Corp. of America v. State Bd. of Equalization (1998) 19
Cal.4th 1, 7-8 (Yamaha)), in which our Supreme Court explained that the degree of
deference accorded an agency’s interpretation is “ ‘ “not susceptible of precise
formulation, but lies somewhere along a continuum,” ’ ” or, in other words, is
“situational.” (Id. at pp. 7, 12; see Stolman v. City of Los Angeles (2003) 114
Cal.App.4th 916, 928 [applying Yamaha in reviewing zoning administrator’s
interpretation of city charter and municipal code]; MHC Operating Limited Partnership
v. City of San Jose (2003) 106 Cal.App.4th 204, 219 [applying Yamaha in reviewing
hearing officer’s interpretation of mobile home rent control ordinance].) Greater
deference should be given to an agency’s interpretation where “ ‘the agency has expertise
and technical knowledge, especially where the legal text to be interpreted is technical,
obscure, complex, open-ended, or entwined with issues of fact, policy, and discretion.’ ”
(Yamaha, supra, at p. 12, quoting Cal. Law Revision Com., Tent. Recommendation,
Judicial Review of Agency Action (Aug. 1995) p. 11 (Tentative Recommendation).)
Greater deference is also appropriate where there are “indications of careful consideration
by senior agency officials.” (Yamaha, supra, at p. 13.)
       Here, the City’s decisions were the product of an agency charged with regulating
zoning practices and ensuring compliance with the Building Code. In reaching its
decisions, the City was required to balance the requirements of the zoning and building
codes against the interests of the applicant and neighbors, taking into account the
historical uses of the Property, the residential character of the neighborhood, and the
evolving needs of the community. As we shall discuss, the City’s decisions were
“ ‘entwined with issues of fact, policy, and discretion’ ” (Yamaha, supra, 19 Cal.4th at

                                             17
p. 12), prompting us to give “ ‘ “great weight and respect” ’ ” to the views of the agency.
(American Coatings Assn. v. South Coast Air Quality Dist. (2012) 54 Cal.4th 446, 461.)
In taking into account the agency’s views, however, we recognize the “ ‘ “ultimate
responsibility for the construction of the statute” ’ ” lies with us. (Ibid.)

B.     Municipal Code Section 40.25.080(a)
       Harrington contends the City abused its discretion in approving the conditional use
permit. Specifically, Harrington argues the conditional use permit violates Municipal
Code section 40.25.080(a), which provides: “Off-street parking spaces, including
required aisles, shall be located behind the front and street side yard setback line in all
residential districts when the principal use is other than a single-family or duplex
dwelling.”
       According to Harrington, (1) the conditional use permit required LeBlanc to
provide an accessible parking space, (2) the only place for such a parking space was
within the front yard setback, (3) the City, in response to LeBlanc’s request to “push
back” on accessible parking requirements, allowed her to offer the required accessible
parking space within the front yard setback, thereby (4) violating Municipal Code section
40.25.080(a). Harrington’s argument founders on the premise that the conditional use
permit required LeBlanc to provide an accessible parking space.
       Contrary to Harrington’s suggestion, the conditional use permit does not require
LeBlanc to provide an accessible parking space in the front yard setback or anywhere
else. Although LeBlanc referred to the existence of an accessible parking space in her
application, there was no suggestion that an accessible parking space would or should be
required. To the contrary, the staff was clear that the purported accessible parking space
“would not count as a required space.” Similarly, though the staff indicated that
accessible parking would be provided in the report, and the subject was discussed in
colloquy before the planning commission, there was no finding that accessible parking



                                              18
was required, whether in the front yard setback or elsewhere. Consequently, though
accessible parking was discussed during the approval process, the provision of an
accessible parking space was not a condition of approval for the conditional use permit.
It follows that the conditional use permit does not require accessible parking in the front
yard setback, and does not give rise to a violation of Municipal Code section
40.25.080(a).
       Harrington implies that the conditional use permit was the product of backroom
dealings. Although he repeatedly refers to the email in which LeBlanc inquires about
“pushing back” on accessible parking requirements, he fails to demonstrate, by reference
to the record, that the City bowed to political pressure in approving the conditional use
permit or otherwise abused its discretion. In the absence of any such evidence, we
presume the City regularly performed its official duty. (See Evid. Code, § 664; Desmond
v. County of Contra Costa (1993) 21 Cal.App.4th 330, 335.)
C.     Change in Occupancy
       Next, Harrington argues that issuance of the conditional use permit effectuated a
change in occupancy that triggered the accessible parking requirements for new
construction under the Building Code. (Building Code, §§ 11B-208.2 and 11B-208.2.4.)5
Harrington’s argument is based on Building Code section 3408.1, which provides:
       “No change shall be made in the use or occupancy of any building that would
place the building in a different division of the same group of occupancies or in a
different group of occupancies, unless such building is made to comply with the
requirements of this code for such division or group of occupancies. Subject to the




5 Harrington argues the accessible parking requirements require LeBlanc to provide one
accessible parking space at the Property. We conclude that the accessible parking
requirements do not apply, and express no opinion on the number of parking spaces that
would be required if they did.

                                             19
approval of the building official, the use or occupancy of existing buildings shall be
permitted to be changed and the building is allowed to be occupied for purposes in other
groups without conforming to all the requirements of this code for those groups, provided
the new or proposed use is less hazardous, based on life and fire risk, than the existing
use.”6
         Relying on Building Code section 3408.1, Harrington contends the conditional use
permit resulted in a change in “use or occupancy” necessitating compliance with the
accessible parking requirements for new construction.
         Harrington’s argument proceeds in four parts. First, Harrington observes that the
occupancy classification for the Property changed from R-3 (residential) to Group B
(business) when the City approved the previous owner’s applications for conditional use
and building permits in 2003. Second, Harrington argues that the occupancy
classification “reverted” to R-3 (residential) upon the expiration of the previous
conditional use permit in 2011, such that “single-family residential was the only
permitted use at the time the City approved . . . LeBlanc’s conditional use permit.”
Third, Harrington contends, “[a] change in occupancy and use has occurred as a result of
the City’s approval of the [current conditional use permit] as it has changed the use from
single family residential to professional offices allowing for mental health counseling.”
Fourth, Harrington concludes that the asserted change in occupancy or use necessitates
compliance with the accessible parking requirements for new construction.




6 We grant the City’s request for judicial notice of certain provisions of the Building
Code. We take judicial notice of other relevant provisions of the Building Code on our
motion. We note that the parties refer to various editions of the Building Code in their
papers. The relevant edition of the Building Code, for purposes of determining whether
approval of the conditional use permit effectuated a change in occupancy, was the 2013
edition, the operative edition at the time the conditional use permit was approved.

                                             20
       The City responds that the expiration of the previous conditional use permit
changed the permitted use of the Property under the zoning code, but not the occupancy
classification under the Building Code. According to the City, changes in occupancy
classification can only occur when (1) a building has been made to comply with Building
Code requirements for the new occupancy or otherwise approved by the local building
official, and (2) a certificate of occupancy has been issued. The City finds support for its
position in section 111.1 of the Building Code, which provides:
       “No building or structure shall be used or occupied, and no change in the existing
occupancy classification of a building or structure or portion thereof shall be made until
the building official has issued a certificate of occupancy therefor as provided herein.”
(Italics added.)
       It is undisputed that the building official did not issue a certificate of occupancy
when the previous conditional use permit expired. Accordingly, the City concludes, there
was no change in the occupancy classification for the Property, and no trigger of the
Building Code’s accessible parking requirements.
       The City’s construction of the Building Code is entitled to significant deference.
(City of Monterey v. Carrnshimba, supra, 215 Cal.App.4th at p. 1091.) The purpose of
the Building Code is “to establish the minimum requirements to safeguard the public
health, safety and general welfare through structural strength, means of egress facilities,
stability, sanitation, adequate light and ventilation, energy conservation, and safety to life
and property from fire and other hazards attributed to the built environment and to
provide safety to fire fighters and emergency responders during emergency operations.”
(Building Code, § 101.3 (2016); see also Building Code, § 101.3 (2013) [same].) The
City, which is charged with enforcing the Building Code, has significant expertise in
evaluating projects for compliance with minimum building standards, including
accessible parking requirements. (Building Code, §§ 1.8.3.1 and 104.2.) The City is also
charged with enforcing the zoning code, which regulates the City’s land use and zoning

                                              21
practices. (Municipal Code, § 40.37.030.) The City’s decision was thus the product of
the agency responsible for administering both of the relevant regulatory schemes, one of
which requires technical knowledge of applicable building standards. As such, the City’s
conclusion that a change in permitted use under the zoning code does not give rise to a
change in occupancy under the Building Code is “ ‘entwined with issues of fact, policy,
and discretion,’ ” and entitled to “ ‘great weight and respect.’ ” (Yamaha, supra, 19
Cal.4th at p. 12).)
        Harrington fails to demonstrate that the City’s construction of the Building Code
is “clearly erroneous or unauthorized.” (Anderson First Coalition v. City of Anderson,
supra, 130 Cal.App.4th at p. 1193.) Relying on the definition of “occupancy” in the 2001
edition of the Building Code, Harrington argues that “occupancy is determined by the
type of use.” (See Building Code, § 216 (2001) [defining “occupancy” as “the purpose
for that [sic] a building, or part thereof, is used or intended to be used”].) Taking the
relationship between “occupancy” and “use” a step further, Harrington concludes that a
change in permitted use under the zoning code necessarily results in a change in
occupancy under the Building Code. We are not persuaded.
       As a preliminary matter, we fail to see the significance of the 2001 edition of the
Building Code, which was not effective at the time the conditional use permit was
approved.7 Moreover, and more importantly, we are not convinced that the regulatory
framework as a whole supports Harrington’s contention that a change in use
automatically results in a change in occupancy.
       Building Code section 105.1 provides: “Any owner or authorized agent who
intends to construct, enlarge, alter, repair, move, demolish, or change the occupancy of a
building or structure, or to erect, install, enlarge, alter, repair, remove, convert or replace



7We note that the term “occupancy” is not defined in the applicable 2013 edition of the
Building Code. (Building Code, § 202.)

                                              22
any electrical, gas, mechanical or plumbing system, the installation of which is regulated
by this code, or to cause any such work to be done, shall first make application to the
building official and obtain the required permit.” (Italics added.)
       As noted, Building Code section 111.1 provides that “no change in the existing
occupancy classification of a building or structure or portion thereof shall be made until
the building official has issued a certificate of occupancy therefor as provided herein.”
Together, these provisions evince an intent to make the building official the final
authority on the question of whether a change in occupancy has occurred. Neither of
these provisions supports Harrington’s contention that a change in occupancy can occur
sub silentio, without the building official’s authorization or approval. Applying the
principle that “the more specific provision . . . takes precedence over the more general
one” (Salazar v. Eastin (1995) 9 Cal.4th 836, 857), which is expressly incorporated into
the Building Code (Building Code, § 102.1), we conclude that the City’s construction of
the Building Code is more reasonable than Harrington’s, which relies on a general
definition from an out-of-date edition. We further conclude that the City’s construction
of the Building Code is more likely to effectuate its public safety purpose, as it gives the
building official an opportunity to assess the structure for compliance with minimum
building standards before approving a change in occupancy.
       Harrington attempts to avoid our conclusions by invoking Building Code section
3408.2, which provides: “A certificate of occupancy shall be issued where it has been
determined that the requirements for the new occupancy classification have been met.”
Relying on the section’s use of the word “shall,” Harrington argues that the building
official acquired a mandatory duty to issue a certificate of occupancy upon the happening
of the change of use, which he failed to discharge. Again, we are not persuaded.
Building Code section 3408.2 makes clear that the duty to issue a certificate of
occupancy attaches following a determination that the requirements for the new
occupancy classification have been met. (Building Code, § 3408.2 [“where it has been

                                             23
determined that the requirements . . . have been met”].) As we have already suggested,
the regulatory framework and legislative purpose of the Building Code compel the
conclusion that the building official is responsible for determining whether the applicable
requirements have been met. (Building Code, § 3408.1.) The building official’s
determination would naturally precede the issuance of a certificate of occupancy, lending
further support to the City’s argument that a change in occupancy occurs when (1) the
building has been made to comply with Building Code requirements for the new
occupancy or otherwise approved by the local building official, and (2) a certificate of
occupancy has been issued. Based upon our independent review, we conclude that the
City’s construction of the Building Code is reasonable and entitled to deference.
       We further conclude that the City’s determination that a change in occupancy did
not occur is supported by substantial evidence. The administrative record demonstrates
that the Department and City Council carefully considered the permitted uses of the
Property, taking into account the expiration of the previous conditional use permit, the
subsequent use of the Property as a single family residence, the issuance of the current
conditional use permit, and the accessible parking requirements of the Building Code.
The staff prepared a report, co-authored by the director of the Department, explaining
that, though the previous owner may have lived at the Property following the expiration
of the prior conditional use permit, “the occupancy of the structure did not change. The
occupancy was not converted from B occupancy (commercial) back to R3 (residential).
The occupancy is, and remains B.” The City Council subsequently found that the
issuance of the conditional use permit “did not change the occupancy of the [P]roperty.”
The City Council’s factual determinations, which are based on the staff report, are
supported by substantial evidence. (See City of Rancho Cucamonga v. Regional Water
Quality Control Bd. (2006) 135 Cal.App.4th 1377, 1387 [“ ‘[a]n agency may . . . rely
upon the opinion of its staff in reaching decisions, and the opinion of staff has been
recognized as constituting substantial evidence’ ”].) We therefore reject Harrington’s

                                             24
contention that the change in permitted use resulted in a change in occupancy triggering
the accessible parking requirements.
D.    Exhaustion of Administrative Remedies
       Harrington argues for the first time on appeal that the conditional use permit
contemplates “alterations” to the Property that trigger the Building Code’s accessible
parking requirements. Harrington’s new argument is based on Building Code section
11B-201.1, which provides: “All areas of newly designed and newly constructed
buildings and facilities and altered portions of existing buildings and facilities shall
comply with these requirements.” According to Harrington, the screened front porch,
driveway fence, and sidewalk repairs constitute “altered portions of existing buildings
and facilities,” such that the accessible parking requirements apply. We need not address
Harrington’s “alterations” argument, as Harrington failed to present it to the City
Council, and thus failed to exhaust his administrative remedies. (Gov. Code, § 65009,
subd. (b)(1).)
       “Under the doctrine of exhaustion of administrative remedies, ‘where an
administrative remedy is provided by statute, relief must be sought from the
administrative body and this remedy exhausted before the courts will act. [Citation.]
This rule ‘is not a matter of judicial discretion, but is a fundamental rule of procedure laid
down by courts of last resort, followed under the doctrine of stare decisis and binding
upon all courts.’ [Citation.] Exhaustion of administrative remedies is, in short, ‘a
jurisdictional prerequisite to resort to the courts.’ [Citation.] Its rationale is the
prevention of interference with the jurisdiction of administrative tribunals by the courts,
which are only authorized to review final administrative determinations. [Citation.] ‘The
essence of the exhaustion doctrine is the public agency’s opportunity to receive and
respond to articulated factual issues and legal theories before its actions are subjected to
judicial review.’ ” (Park Area Neighbors v. Town of Fairfax (1994) 29 Cal.App.4th
1442, 1447.)

                                               25
       In order to satisfy the exhaustion of administrative remedies requirement, “the
exact issue raised in the lawsuit must have been presented to the administrative agency so
that it will have had an opportunity to act and render the litigation unnecessary.”
(Resource Defense Fund v. Local Agency Formation Com. (1987) 191 Cal.App.3d 886,
894, disapproved on other grounds in Voices of the Wetlands v. State Water Resources
Control Bd. (2011) 52 Cal.4th 499, 529; see also Coalition for Student Action v. City of
Fullerton (1984) 153 Cal.App.3d 1194, 1198.) Generalized objections are not sufficient
to preserve specific legal and factual issues for judicial review. (Coalition for Student
Action v. City of Fullerton, supra, at p. 1197; see also City of Walnut Creek v. County of
Contra Costa (1980) 101 Cal.App.3d 1012, 1019-1020.)
       Here, though Harrington generally objected to the City’s determination that
accessible parking was not required, he never argued that the Building Code’s accessible
parking requirements were triggered by contemplated alterations to the Property. Having
failed to raise his “alterations” argument at the administrative level, Harrington has
waived the argument on appeal. (Endangered Habitats League, Inc. v. County of Orange
(2005) 131 Cal.App.4th 777, 791 [refusing to consider statutory argument not made at
administrative level].)

E.     Technical Infeasibility
       Building Code sections 3411.4 and 3411.4.2 together provide that existing
buildings that undergo a complete change in occupancy must have enumerated accessible
features, including accessible parking. Building Code section 3411.4.2 further provides
that compliance with accessibility requirements may be relaxed or excused, “[w]here it is
technically infeasible to comply with the new construction standards.” Harrington argues
the City Council failed to make sufficient findings to support the conclusion that
compliance with accessible parking requirements would be technically infeasible, and the




                                             26
City Council’s findings were not supported by substantial evidence. We are not
persuaded.
       As the City correctly observes, the City Council made no technical infeasibility
findings because there was no attempt to rely on the technical infeasibility exception.
Although the staff observed that technical infeasibility findings could be made, the staff
deemed them unnecessary in light of its determination that accessible parking was not
required. The City Council accepted the staff’s determination and likewise concluded
that accessible parking was not required. Having so concluded, the City Council had no
occasion to consider whether such parking was technically infeasible. We reject
Harrington’s argument that the City Council failed to make technical infeasibility
findings and the findings were not supported by substantial evidence.
F.     Consistency with R-3-M Zoning District
       Finally, Harrington argues the conditional use permit conflicts with Municipal
Code section 40.08.010, which provides: “The purpose of a residential garden apartment
(R-3) district is to stabilize and protect the residential character of the district and to
promote, insofar as compatible with the intensity of land use, a suitable environment for
family life.” According to Harrington, (1) the City Council failed to make sufficient
findings that the project protects the residential character of the district and promotes
family life, and (2) the consistency findings are not supported by substantial evidence.
We address these contentions in turn.
       1.      The City Council’s Findings to Support Its Decision
       “An administrative agency must ‘render findings sufficient both to enable the
parties to determine whether and on what basis they should seek review and, in the event
of review, to apprise a reviewing court of the basis for the board’s action.’ [Citation.]
But such findings need not be stated with the formality and precision required in judicial
proceedings. [Citation.] They are to be liberally construed to support rather than defeat
the decision under review. [Citation.] Nor must the court remand if it determines that

                                               27
necessary findings may be reasonably implied. [Citation.] We must uphold the decision
of an administrative agency challenged pursuant to [Code of Civil Procedure] section
1094.5 if ‘the agency “in truth found those facts which as a matter of law are essential to
sustain its . . . [decision].” ’ ” (North Gualala Water Co. v. State Water Resources
Control Bd. (2006) 139 Cal.App.4th 1577, 1603.)
       Here, the City Council specifically found, “That the use conforms to the City of
Davis General Plan and R-3-M District in that the [p]lanning [c]ommission has
determined the use to be of the same general character as the other conditional and
general permitted uses within R[-]3-M (Residential Garden Apartments) and is
compatible as a professional office use.” Although the City Council’s findings do not
expressly refer to Municipal Code section 40.08.010, the City Council made an
unambiguous consistency finding, which was impliedly based on the purpose of the
underlying zoning ordinance. These findings provide an adequate analytical roadmap of
the City Council’s decision to deny Harrington’s appeal and affirm the planning
commission’s decision to approve the conditional use permit.
       2.     Sufficiency of the Evidence to Support the City Council’s Findings
      Harrington contends the City Council’s consistency findings are not supported by
substantial evidence. Under our substantial evidence review, the City Council’s
consistency findings are presumed to be supported by the administrative record, and
Harrington has the burden to show there is no substantial evidence whatsoever to support
them. (SP Star Enterprises, Inc. v. City of Los Angeles (2009) 173 Cal.App.4th 459, 469;
Desmond v. County of Contra Costa (1993) 21 Cal.App.4th 330, 335-336.) Harrington
does not meet this burden.
       Under Municipal Code section 40.30.080(a), “The planning commission or city
council shall issue a conditional use permit provided the planning commission or city
council is satisfied that the proposed structure or use conforms to the requirements and
intent of this chapter and the city master plan, that any additional conditions and

                                             28
requirements stipulated by the planning commission or city council have been or will be
met, and that such use will not, under the circumstances of the particular case, constitute
a nuisance or be detrimental to the public welfare of the community.”
       Here, the City Council was asked to consider the planning commission’s decision
to approve a conditional use permit in the R-3-M zoning district, in which medical clinics
and professional and administrative offices are conditionally permitted uses. (Municipal
Code, § 40.08.040.) The City Council was advised that (1) the Property was previously
permitted for use as professional office space for a massage and acupuncture therapy
practice, (2) apartments, senior housing, and other conditionally permitted office uses
exist in the surrounding area, (3) a commercial shopping center is one block away, and
(4) “the [p]lanning [c]ommission found the proposed use to be of the same general
character as other conditional and general permitted uses with[in] the R-3-M district.”
The City Council was also advised that the conditional use permit places limits on the
proposed use, including limits on the hours of operation and number of therapists and
clients. The City Council was further advised that, “On-street parking is generally
available within the area during normal business hours and use of these spaces by a low
number of clients would not impact the neighborhood.”
       The City Council heard that LeBlanc had already satisfied, or was in the process
of satisfying, conditions of approval designed to protect Harrington’s privacy. The City
Council also heard that the City staff believed the approval should be upheld. On this
record, we have little difficulty concluding that the City Council’s consistency findings
are supported by substantial evidence. We reject Harrington’s argument to the contrary.




                                             29
                                  III. DISPOSITION
      The judgment is affirmed. Respondents, City of Davis and City Council of the
City of Davis, and real parties in interest Catherine LeBlanc and Christopher Sanborn, are
awarded costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1) & (2).)




                                                 /S/

                                                RENNER, J.



We concur:


/S/

HULL, Acting P. J.


/S/

BUTZ, J.




                                           30